Order entered September 21, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                  No. 05-20-00699-CV

              IN THE INTEREST OF C.B., ET AL., CHILDREN

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-18-00992-X

                                       ORDER

      Before the Court is court reporter Pamela Sumler’s September 21, 2020

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than October 1, 2020. Because

this is an accelerated appeal in a parental termination case, the trial court must

arrange a substitute reporter if necessary to ensure the record is filed as ordered.

See TEX. R. APP. P. 28.4(b)(1).

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Ms. Sumler; and, the parties.

                                             /s/   KEN MOLBERG
                                                   JUSTICE